Citation Nr: 1031431	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  08-38 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to special monthly compensation based on a need for 
regular aid and attendance or on housebound status.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from July 1944 until March 
1946.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2008 rating decision by the Nashville, 
Tennessee Regional Office (RO) of the Department of Veterans 
Affairs (VA).

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  The Veteran's service connected disabilities consist of 
lumbar strain and arthritis, rated 40 percent; compression 
deformity of the 6th thoracic vertebra, rated 20 percent; and 
degenerative disease of the cervical spine, rated 20 percent.  
The combined disability rating is 60 percent and the Veteran has 
been found to be entitled to a total compensation rating based on 
individual unemployability.

2.  The Board resolves reasonable doubt in the Veteran's favor by 
finding that his service-connected disabilities result in the 
need for the regular aid and attendance of another person.


CONCLUSION OF LAW

The criteria for special monthly compensation based on the need 
for regular aid and attendance have been met.  38 U.S.C.A. § 
1114(l) (West 2009); 38 C.F.R. § 3.350(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Special monthly compensation (SMC) is payable to a Veteran for 
anatomical loss or loss of use of both feet, one hand and one 
foot, blindness in both eyes with visual acuity of 5/200 or less, 
or being permanently bedridden or so helpless as a result of 
service-connected disability that he or she is in need of the 
regular aid and attendance of another person.  38 U.S.C.A. § 
1114(l) (West 2002); 38 C.F.R. § 3.350(b) (2009).

Factors considered to determine whether regular aid and 
attendance is needed include: inability to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need to adjust special prosthetic or orthopedic 
appliances which by reason of the particular disability requires 
aid (this does not include adjustment of appliances that persons 
without any such disability would be unable to adjust without 
aid, such as supports, belts, lacing at the back, etc.); 
inability to feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend to 
wants of nature; or incapacity, physical or mental, which 
requires care or assistance on a regular basis to protect a 
claimant from the hazards or dangers incident to his daily 
environment.  38 C.F.R. § 3.352(a) (2009).

It is not required that all of the disabling conditions 
enumerated in 38 C.F.R. § 3.352(a) be found to exist before a 
favorable decision is permissible.  Particular personal functions 
which the Veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only necessary 
that the evidence establish that he is so helpless as to need 
regular aid and attendance, not that there is a constant need.  
38 C.F.R. § 3.352(a) (2009); Turco v. Brown, 9 Vet. App. 222 
(1996).  It is logical to infer, however, a threshold requirement 
that at least one of the enumerated factors be present.  Turco v. 
Brown, 9 Vet. App. 222 (1996).  Bedridden is that condition 
which, by virtue of its essential character, actually requires 
that the claimant remain in bed.  The fact that a claimant has 
voluntarily taken to bed or that a doctor has prescribed rest in 
bed for a greater or lesser part of the day to promote 
convalescence or cure is insufficient.  38 C.F.R. § 3.352(a) 
(2009).

To establish entitlement to SMC based on housebound status under 
38 U.S.C.A. § 1114(s), the evidence must show that a Veteran has 
a single service-connected disability evaluated as 100 percent 
disabling and an additional service-connected disability, or 
disabilities, evaluated as 60 percent or more disabling that is 
separate and distinct from the 100 percent service-connected 
disability and involving different anatomical segments or bodily 
systems; or, the Veteran has a single service-connected 
disability evaluated as 100 percent disabling and due solely to 
service-connected disability or disabilities, the Veteran is 
permanently and substantially confined to his or her immediate 
premises.  38 C.F.R. § 3.350(i) (2009).  In this case, the 
Veteran does not have any service-connected disabilities 
evaluated as 100 percent disabling.  Therefore, the preponderance 
of the evidence is against the claim for SMC on the basis of 
being housebound because of having a 100 percent rated disability 
and addition 60 percent rated disability.

The Veteran has been assigned a 40 percent rating for lumbar 
strain and hypertrophic arthritis, a 20 percent rating for 
compression deformity, and a 20 percent rating for degenerative 
joint disease of the cervical spine, for a combined disability 
rating of 60 percent.  The Veteran has also been found to be 
entitled to a total compensation rating based on individual 
unemployability. 

Treatment records during the period on appeal show treatment for 
nonservice-connected disabilities, to include GERD, atrial 
afibrillation, osteoarthritis, depression, severe periodic limb 
movements during sleep, benign prostate hypertrophy, depression, 
anxiety, memory problems, asbestosis, a history of a 
cerebrovascular accident (CVA) with hemiparesis, peripheral 
vascular disease (PVD), left eye cataracts, bilateral leg pain, 
peptic ulcer disease, and alcohol abuse.  

On a medical statement for consideration of aid and attendance in 
May 2007, a physician from Housecall Home Health Care noted that 
the Veteran suffered from a number of disabling conditions, 
including osteoarthritis, a history of a CVA, bilateral carotid 
stenosis, and PVD.  The physician reported that the Veteran spent 
12-14 hours a day in bed and could not get up without assistance, 
although he could walk without assistance.  The Veteran was only 
able to tolerate going to medical appointments.  The Veteran 
could feed himself, but he was unable to cook for himself.  The 
physician determined that the Veteran was unable to perform even 
the simplest activities of daily living.  At that time, he did 
not require nursing home health care.  

On VA aid and attendance examination in September 2007, the 
Veteran complained of back pain.  The examiner noted that the 
Veteran was not permanently bedridden or hospitalized, however, 
he was unable to travel beyond his current domicile 
unaccompanied.  The Veteran used a walker and a cane for 
ambulation.  There was constant difficulty balancing.  The 
Veteran's gait was unsteady and would cause him to fall if 
unsupported.  The examiner noted that the cervical and 
thoracolumbar spine had crepitus and severely decreased range of 
motion with pain.  Function of the lower extremities was abnormal 
due to limitation of joint function and lack of coordination.  
Weight bearing and balance were abnormal.  There was pain on 
standing.  The Veteran was unsteady and had poor propulsion with 
a cane.  During the examination he had nearly fallen.  He 
exhibited generalized decreased muscular strength of 4/5 in 
intensity.

The examiner opined that the Veteran was incapable of managing 
personal financial affairs due to general debility and memory 
problems.  The examiner noted that the Veteran's family prepared 
all meals, paid bills, supervised intake of medications, and 
provided transportation.  The Veteran required help dressing, 
undressing, and bathing.  The Veteran's functional impairment was 
determined to be permanent.  The examiner opined that the Veteran 
was unable to care for himself primarily due to the severe 
degenerative disc disease and degenerative joint disease of his 
thoracic and lumbar spine.  The examiner determined that there 
were no other body parts or systems that affected the Veteran's 
ability to protect himself from his daily environment.  The 
examiner concluded that the Veteran met the criteria for aid and 
attendance or housebound.  

While a private treatment report in October 2007 noted that the 
Veteran related that he still drove a car, throughout the period 
on appeal he was been determined unable to ambulate without 
assistance.  Additionally, the Veteran had intermittent weekly 
and biweekly Housecall Home Health Care and received treatment, 
including physical therapy through a nursing home, for recurrent 
falls.  In March 2008 he fell and injured his back.  He was 
discharged from the hospital in April 2008 to a nursing home, 
because the physician determined that the Veteran was unable to 
care for himself and there was no one to help him at home.  

An April 2008 initial physical therapy plan noted that since the 
Veteran's March 2008 fall, he had been mostly bedridden.  In a 
subsequent report a clinician stated that the Veteran had slid 
and fallen when he attempted to stand and turn.  A May 2008 
occupational discharge record documented that the Veteran was 
discharged home to his family, and while he was physically able 
to perform activities of daily living, he required supervision 
for safety.  It was also noted that the Veteran needed 
supervision for toileting, dressing, bathing, and during sitting 
or standing.  

By a rating decision May 2008, the Veteran was declared 
incompetent to handle funds.

Private clinical treatment notes in June 2008, provided an 
assessment of significant osteoarthritis of the knees and back 
with worsening chronic low back pain.

On a medical statement for consideration of aid and attendance in 
August 2008, a VA physician noted that the Veteran suffered from 
CVA with right-sided weakness, carotid artery disease, 
degenerative arthritis of the spine, glaucoma and depression.  
The Veteran had difficulty with balance and ambulation due to a 
prior stroke, and used assistive devices for ambulation.  The 
Veteran lived with his daughter and son in law.  He no longer 
drove.  The Veteran required assistance with dressing and 
bathing, for which he had home health aide services through VA 
twice a week.  The Veteran was able to feed himself and use the 
bathroom independently.  The physician determined that the 
Veteran was able to leave the home without restriction, but 
required the assistance of another person.  The physician opined 
that daily skilled services were not indicated at that time.

On a medical statement for consideration of aid and attendance in 
September 2008, a private clinician indicated that the Veteran 
was unable to care for the needs of nature because he needed 
assistance with cleaning.  The Veteran was not confined to his 
bed and he was able to sit up.  He was also able to travel with 
assistance.  The clinician opined that the Veteran did not 
require nursing home care, but he was unable to leave to the 
house or walk without assistance.  A private clinical treatment 
note in September 2008, noted that the Veteran was able to walk 
without assistance and was inquiring as to whether he could drive 
again.  

In a statement in December 2008, the Veteran's son in law and 
custodian, stated that the Veteran reinjured his back during his 
most recent fall.  He noted that the Veteran had been released to 
a nursing home because he required assistance bathing, shaving, 
walking, and getting out of bed, and supervision of medication 
intake.  He also reported that since the fall, the Veteran 
experienced urinary incontinence and required a catheter.   

VA clinical treatment notes in March 2009 show that the Veteran 
was able to ambulate with a cane.  He was encouraged to engage in 
physical activities tailored to his age and state of health.  The 
clinician noted no physical limitations.  

The Board acknowledges that the Veteran has multiple nonservice-
connected conditions, such as osteoarthritis of the knees and CVA 
with hemiparesis, which affect the Veteran's overall disability 
level.  However, based on the medical opinion of the VA examiner 
in September 2007, which is consistent with clinical treatment 
notes that cite the Veteran's service-connected spine condition 
as having a significant impact on the Veteran's disability level, 
the Board finds that the Veteran meets the criteria for SMC based 
on a need for regular aid and attendance.  In this regard, the 
Board notes that the examiner specifically determined that the 
Veteran was unable to care for himself primarily due to the 
severe degenerative disc disease and degenerative joint disease 
of his thoracic and lumbar spine.  Additionally, throughout the 
period on appeal the Veteran has been intermittently 
hospitalized, has been a patient at a nursing home, and was 
approved for home health aide services through VA.  Accordingly, 
the Board resolves reasonable doubt in the Veteran's favor by 
finding that the evidence supports the claim for SMC on the basis 
of need for aid and attendance.  The Board has resolved 
reasonable doubt in favor of the Veteran in finding that his need 
of aid and attendance is due to his service-connected conditions.  
More specifically, the Veteran is unable to perform the self-care 
skills of dressing, undressing, bathing, grooming, and toileting, 
is severely and prohibitively limited from activities of daily 
living, and would be in need of nursing home care due to his 
dependence in bathing, transferring and dressing if he did not 
have the assistance of a home health aide or support of family 
members, as he requires constant assistance or supervision due to 
his service-connected disability.  Following his hospitalization 
in April 2008 after he fell and reinjured his back, the Veteran 
was discharged to a nursing home because the physician determined 
that the Veteran was incapable of caring for himself and there 
was no one to care for him at his home.  For the foregoing 
reasons, the Board concludes that the Veteran is in need of aid 
and attendance due to his service-connected lumbar strain and 
hypertrophic arthritis, compression deformity, and degenerative 
joint disease of the cervical spine, such that an award of 
special monthly compensation is warranted.  38 U.S.C.A. § 1114(l) 
(West 2002); 38 C.F.R. §§ 3.350(b); 3.352(a) (2009).  Because the 
aid and attendance benefit is paid at a higher rate than the 
housebound benefit, the claim for housebound benefits is rendered 
moot, and no further analysis is required.

VA's has duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  As the claim has been granted, the duty to 
notify and assist has been met to the extent necessary.


ORDER

Special monthly compensation based on the need for regular aid 
and attendance is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


